DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.             Claims 1-23, drawn to an amplifier circuit, classified in H03F1/07.
II.           Claims 24-25, drawn to a machine readable medium, classified in G06F3/04.
	The inventions are distinct, each from the other because of the following reasons:	Inventions II and I are related as combination and subcombination.  Inventions in this relationships are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and  (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  The subcombination has separate utility such as a machine readable medium. 
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
	Because these inventions are distinct for the reasons given above and the search required for Group II is not required for Group I, restriction for examination purposes as indicated is proper.
	During a telephone conversion with Mr. Donald Haslett on 6/13/2003 a provisional election was made with traverse to prosecute the invention of the elected group, claims 1-37.  Affirmation of this election must be made by applicant in replying to this Office action.Claims 38-75 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  

	#2669